   8:19-cv-00220-JFB-SMB Doc # 59 Filed: 11/04/20 Page 1 of 1 - Page ID # 147




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MARK HAYHURST,

                       Plaintiff,                                         8:19CV220

        vs.
                                                                AMENDED TRIAL ORDER
UNION PACIFIC RAILROAD CO.,

                       Defendant.

        This matter is before the Court on the Plaintiff’s Unopposed Motion to Continue Trial Date.
(Filing No. 58.) The motion is granted. Accordingly,

       IT IS ORDERED:

       1)      The jury trial of this case is set to commence before Joseph F. Bataillon, Senior
               United States District Judge, in Courtroom 3, Roman L. Hruska Federal
               Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 8:30 a.m. on March 2,
               2021, or as soon thereafter as the case may be called, for a duration of eight (8) trial
               days. This case is subject to the prior trial of criminal cases and such other civil
               cases as may be scheduled for trial before this one. Jury selection will be held at
               the commencement of trial.

       2)      The Pretrial Conference is scheduled to be held before the undersigned magistrate
               judge on February 9, 2021 at 10:00 a.m., and will be conducted by
               internet/telephonic conferencing. Counsel shall use the conferencing instructions
               assigned to this case to participate in the conference. (Filing No. 44.) The parties’
               proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
               bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on February 4, 2021.

       3)      Motions in limine shall be filed seven days before the pretrial conference. It is not
               the normal practice to hold hearings on motions in limine or to rule on them prior
               to the first day of trial. Counsel should plan accordingly.

       4)      All requests for changes of deadlines or settings established herein shall be directed
               to the undersigned magistrate judge, including all requests for changes of trial dates.
               Such requests will not be considered absent a showing of due diligence in the timely
               progression of this case and the recent development of circumstances, unanticipated
               prior to the filing of the motion, which require that additional time be allowed.
       Dated this 4th day of November, 2020.
                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
